Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant has moved claim 9 into independent claims 1, 14 and 17. Claim 9 is previously indicated as allowable subject matter in the office action mailed out on 2/6/2020. Applicant’s claimed invention regards a pixel circuit with drive transistor and first to four transistors as claimed in each of the independent claims. The independent claims clearly recite the connections and limitations for the first to fourth transistor and the drive transistor.  Further the new limitation, “wherein the second voltage supply input and the third voltage supply input have  voltage difference, and an amount of current flow to the light-emitting device is the same when the pixel circuit is connected to the second voltage supply input as when the pixel circuit is connected to the third voltage supply input” is not taught all of the prior arts from the search and in the record alone or in combination.
Kishi (PGPUB 2015/379940 A1) – Kishi teaches equivalent pixel structure as claimed in Applicant’s claimed invention. Further, Kishi teaches that constant current is supplied to the OLED element but does not specifically teach tat the constant current from M(j) via transistor T3 would necessarily be the same as the current from ELVDD via transistor T4 as shown in Fig. 35. 
Zhou et al (PGPUB 3018/0308425 A1) – Zhou teaches pixel circuit with transistor for supplying current via VSR to the OLED element. However, Zhou does not specifically teach the same current requirement discussed above and does not specifically teach equivalent pixel structure.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691